Title: From Thomas Jefferson to Samuel Harrison Smith, 11 September 1801
From: Jefferson, Thomas
To: Smith, Samuel Harrison


Dear Sir
Monticello Sep. 11. 1801.
Your favor of the 4th. is recieved. I formerly, at the desire of mr T. P. Smith wrote to Bishop Madison, President of Wm. & Mary college in Williamsburg to know whether there was room for him in that institution as professor of Chemistry. the answer was communicated to mr Smith. from it’s tenor, and from the course of that institution since I do not suppose it in a situation to offer him any thing which ought to attract his attention, & certainly not to make him forego the offers made him in France. his continuance there, till something useful may turn up here, will in my opinion be advantageous to himself, & increase his qualifications to be useful here whenever he shall return. accept my best wishes & assurances of esteem.
Th: Jefferson
 